Citation Nr: 1120706	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-08 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for acid reflux.

2.  Entitlement to a disability rating in excess of 10 percent for sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her friend



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which increased the evaluation for service-connected sinusitis to 10 percent, effective July 13, 2005; continued a 30 percent evaluation for removal of the uterus; and denied service connection for a bilateral knee condition and depression; and from an August 2006 rating decision from the VA RO in Atlanta, Georgia, which denied service connection for acid reflux.  In April 2007, the Veteran submitted a notice of disagreement (NOD) for the issues of sinusitis, acid reflux, a bilateral knee condition, and depression.  She subsequently perfected her appeal for the issues of an increased rating for sinusitis and service connection for acid reflux in March 2009.

The Veteran did not perfect her appeals for the issues of service connection for a bilateral knee condition and depression.  Thus, these issues are not in appellate status and will not be addressed any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of an NOD initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a Substantive Appeal (VA Form 9) after a statement of the case is issued by VA).

In March 2011, the Veteran presented sworn testimony during a Central Office hearing in Washington, DC, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In March 2010, the Veteran's private physician, Dr. H. C. W., submitted a letter discussing a possible connection between the Veteran's migraines, hypertension, and sleep apnea and her military service and/or service-connected sinusitis.  Thus, the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for hypertension and sleep apnea and entitlement to service connection for migraine headaches have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for acid reflux, to include as secondary to service-connected sinusitis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on her part is required.


FINDING OF FACT

The Veteran's service-connected sinusitis is manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge, without evidence of radical or repeated surgeries.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no higher, for service-connected sinusitis have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.97, Diagnostic Code 6513 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 

5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in August 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, a May 2006 letter accompanying the rating decision informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's post-service private and military hospital treatment records are in the file.  The Veteran has not identified any additional private treatment or VA treatment records that she wishes for VA to obtain.  The Board notes that only a portion of the Veteran's service treatment records have been associated with the claims file.  However, as this is a claim for an increased rating, any symptomatology reported during the Veteran's active duty service, over a decade before the present claim was filed, is irrelevant.


With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with a VA examination to evaluate her sinusitis most recently in February 2006.  The examiner reviewed the Veteran's claims file and obtained a thorough history from the Veteran.  Thus, the Board finds that the February 2006 examination is adequate for determining the disability rating for the Veteran's service-connected sinusitis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected sinusitis since she was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The Board acknowledges the Veteran's contentions at her March 2011 hearing that her sinusitis symptoms had worsened.  However, there is no evidence that any such worsening may result in a higher disability rating.  Specifically, the Board is granting a higher rating of 30 percent.  In order for the Veteran to obtain an even higher schedular rating of 50 percent, she would have to demonstrate a history of either radical sinus surgery or repeated sinus surgeries.  The evidence of record does not reflect either.  Therefore, as a new examination could not result in a higher disability rating, the Board finds that a remand to obtain a new VA examination is not warranted at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.


II. Merits of the Claim

The Veteran's service-connected sinusitis has been evaluated as 10 percent disabling under Diagnostic Code 6513, effective July 13, 2005.  She seeks a higher rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).

Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Under Diagnostic Code 6513 for chronic maxillary sinusitis, the General Rating Formula for Sinusitis is used.  Under the General Rating Formula for Sinusitis, a 10 percent evaluation is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; for near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 (2010).

An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See 38 C.F.R. § 4.97, Diagnostic Code 6315, Note (2010).

As referenced above, the Veteran underwent a VA examination in February 2006.  At that time, the Veteran reported experiencing shortness of breath, sharp pain in the ethmoid and maxillary sinus areas, sharp headaches, and clear or yellowish draining in her mouth and nose every two weeks.  With the headaches, she reports nausea, occasional vomiting, weakness, blurred vision, and occasional dizziness without loss of consciousness.  She has attempted treating her symptoms with Motrin and Tylenol, with no effect.  She also uses Vicodin, which helps her headaches, Flonase, and occasional antibiotics.  She reported missing work one to two times per month for her sinus headaches.  The examiner noted that the Veteran experienced tenderness on palpation of the maxillary and frontal sinus areas.  She also observed clear drainage of the nose, swollen turbinates, normally colored pharynx with clear drainage, and shotty submandibular nodes.  There is no mention of a history of sinus surgery.  Sinus films showed no sinusitis, but edematous nasal turbinates.  The examiner diagnosed the Veteran with maxillary and frontal sinusitis, mild bronchitis, and rhinitis.

The medical evidence of record also includes private and post-service Army hospital treatment records relating to the Veteran's sinusitis.  These treatment records are consistent with the February 2006 VA examination report and are also negative for any mention of sinus surgery.

With resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran experiences more than six non-incapacitating episodes per year of sinusitis as described in the criteria for a 30 percent disability rating under Diagnostic Code 6513.  Notably, at her February 2006 VA examination and at her March 2011 Board hearing, the Veteran reported frequent attacks of sinusitis.  Although it is unclear whether these attacks meet the definition of "incapacitating" for VA purposes, the Board finds that they occur at least six times per year to warrant an increased rating of 30 percent under Diagnostic Code 6513 for non-incapacitating episodes.

However, although a higher rating of 30 percent is warranted, the evidence of record does not reflect symptomatology that would meet the criteria for a rating in excess of 30 percent.  While the Veteran does experience six or more non-incapacitating episodes per year of sinusitis, there is no indication that she has undergone radical surgery or repeated surgeries to warrant an even higher rating of 50 percent.  In fact, there is no evidence that the Veteran has had any sinus surgery whatsoever.  Without evidence of either radical sinus surgery or multiple sinus surgeries, a rating in excess of 30 percent cannot be granted under Diagnostic Code 6513.

Additionally, the Board notes that the Veteran has been service connected for sinusitis specifically.  Thus, the assignment of a higher rating under any other diagnostic code relating to the nose or sinuses is not appropriate.

Additionally, there is no evidence indicating that the severity of Veteran's sinusitis has fluctuated throughout the appeals period to warrant staged ratings.  Thus, the assignment of staged ratings is not appropriate.  See Hart, supra.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 30 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected sinusitis, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 30 percent disability rating under Diagnostic Code 6513 specifically contemplate her symptoms of headaches, pain, and discharge, as well as the frequency of these symptoms.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating of 30 percent for sinusitis is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With regard to the Veteran's claim of entitlement to service connection for acid reflux, to include as secondary to service-connected sinusitis, after a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of this claim.

The Veteran claims that she currently has acid reflux that began in service and/or is related to her use of pain medication for her service-connected sinusitis.  However, a review of the claims file reflects that no VA examination has been provided to determine a possible nexus between the Veteran's acid reflux and her military service and/or service-connected sinusitis.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In light of the evidence showing post-service acid reflux, service-connected sinusitis, and the Veteran's report that her current acid reflux is related to her service-connected sinusitis, the Board finds that an examination and medical nexus opinion are necessary in order to properly resolve the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); see also McLendon, supra.

Further, the Veteran has not been provided with notice that fully complies with the requirements of the VCAA with regards to her claim for secondary service connection for acid reflux.  Although the Veteran was informed of what was necessary to substantiate a claim for direct service connection, she did not receive notice of what was necessary to substantiate a claim for secondary service connection.  As such, on remand, the Veteran must be given VCAA-compliant notice for her claim of secondary service connection.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice should specifically include information on what is necessary to substantiate claims for secondary service connection.

2.  Copies of updated treatment records should be obtained and added to the claims folder.

3.  Thereafter, the Veteran must be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of her acid reflux.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner must state whether the Veteran currently has acid reflux and, if so, whether it is at least as likely as not that such a disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by her military service and/or service-connected sinusitis, to include use of pain medication.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for acid reflux, to include as secondary to service-connected sinusitis, should be readjudicated and the Veteran and her representative properly notified thereof.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


